DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Danno US 2014/0299979.
Regarding claim 1, Danno shows in fig.1-19, a trench Insulated Gate Bipolar Transistor (IGBT) packaging structure (1)[0068], comprising: a trench IGBT (G1 is a trench gate)[0076], which comprises an emitting electrode (4ep)[0093], an emitting electrode metal layer (9E) electrically connected to the emitting electrode (4ep), and a trench gate electrode (G1) arranged on one side of the emitting electrode metal layer (4ep); a lead frame [0151], which comprises an emitting electrode lead-out end [0097] and a chip placement area (6cb) configured to fix the trench IGBT [0112]; and a first bonding wire (9) connecting the emitting electrode metal layer and the emitting electrode lead-out end (3); wherein one end of the first bonding wire is connected to a surface, away from the trench gate electrode (G1), of the emitting electrode metal layer to form a strip-shaped first solder joint [0163], the other end of the first bonding wire is connected to the emitting electrode (4ep)  lead-out end to form a second solder joint (solder on 4ep), and an extension direction of the first solder joint  (on 4ep) is perpendicular to an extension direction of a trench of the trench gate electrode (G1)(see fig.10).
Regarding claim 3, Danno shows in fig.1-19, 3. The trench IGBT packaging structure as claimed in claim 1, wherein the emitting electrode lead-out end comprises a first wire pad (pad on 3) which is connected with the first bonding wire (9), and the second solder joint [0163] is formed on the first wire pad (pad on 3).
Regarding claim 4, Danno shows in fig.1-19, a trench IGBT packaging structure wherein at least one first bonding wire (9) is connected between the emitting electrode metal layer (on 4ep) and the first wire pad (on 3).
Regarding claim 5, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the lead frame [0151] further comprises a gate electrode lead-out end (3 GL), and the trench gate electrode (G1) is electrically connected with the gate electrode lead-out (3GL) end through a second bonding wire (3Ba).

Regarding claim 6, Danno shows in fig.1-19, 6. The trench IGBT packaging structure (1), wherein the trench IGBT comprises a silicon substrate (30)[0095], the trench gate electrode (G1) formed on the silicon substrate (30), a silicon oxide insulating layer (35) formed on a surface of one side, away from the silicon substrate (30), of the trench gate electrode (G1), and the emitting electrode metal layer (4ep) formed on one side, away from the silicon substrate, of the silicon oxide insulating layer (35).
Regarding claim 7, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the trench IGBT further comprises a collecting electrode (4cp)[0093] on one side, far away from the trench gate electrode (G1), of the silicon substrate (30), the lead frame further comprises a collecting electrode lead-out end (3CL), and the collecting electrode (3CL) is electrically and physically connected with the chip placement area  (6cb) of the lead frame by a binding material (solder).
Regarding claim 8, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the trench IGBT further comprises a plastic packaging housing (2) [0185], the plastic packaging housing [0185] is formed by a plastic packaging (2) process, and an interior of the plastic packaging housing (2) is fully filled.
Regarding claim 9, Danno shows in fig.1-19, a trench IGBT packaging structure as claimed in claim 1, wherein the trench IGBT comprises a substrate (30), the trench gate electrode (G1), a silicon oxide insulating layer (35) and the emitting electrode metal layer, the trench gate electrode (G1) is formed on the substrate (30), the silicon oxide insulating layer (35) is formed on one side, away from the substrate, of the trench gate electrode (G1), and the emitting electrode (4ep) metal layer is formed on one side, away from the substrate (30), of the silicon oxide insulating layer (35)

Regarding claim 10, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the collecting electrode (3CL) lead-out end is connected with the chip placement area (6cb).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danno US 2014/0299979.
2. The trench IGBT packaging structure as claimed in claim 1, wherein a part, between the first solder joint and the second solder joint, of the first bonding wire forms a curved portion, and an arc height from a highest point of the curved portion to the emitting electrode metal layer is 750 microns to 1000 microns.
Regarding claim 2, Danno shows in fig.1-19, a trench IGBT packaging structure wherein a part, between the first solder joint (portion on 4ep) and the second solder joint (portion on 3), of the first bonding wire (9) forms a curved portion (fig.7 clearly shows the curve), and an arc height (fig.7) from a highest point of the curved portion to the emitting electrode (4ep) metal layer
Danno differs from the claimed invention because he does not explicitly disclose a curved portion with a height of 750 microns to 1000 microns, but clear show a curved portion at a particular height.
As for the specific height range, Applicant did not show criticality of the particular height range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Pertinent art
Uno US 2013/0049137 shows in fig.1-7 he claimed limitations.
Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. The Applicant argues that “the gate electrode 4gp is not a trench, therefore, there is no extension direct for the trench”. 
The Examiner respectfully disagrees because fig.10, teaches that the gate 4gp could be a trench and depict 4gp as a trench gate. Replacing a gate with a trench is a technique commonly known in the art. And, fig.10 is embodiment where the gate 4gp is a trench gate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813